Citation Nr: 1527688	
Decision Date: 06/29/15    Archive Date: 07/09/15

DOCKET NO.  13-31 298A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for bilateral pes planus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher Murray, Counsel


INTRODUCTION

The Veteran had active military service from October 1982 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.  The case was certified to the Board by the RO in Des Moines, Iowa.

The Veteran testified before the Board at an October 2014 hearing conducted via videoconference.  A transcript of the hearing is of record.

At the October 2014 Board hearing, the Veteran presented testimony regarding the issue of entitlement to service connection for a bilateral knee disability.  In this regard, the September 2010 rating decision did deny entitlement to service connection for bilateral knee disorders.  Later that month the appellant filed a notice of disagreement regarding the question of entitlement to service connection for a left knee disorder.  In September 2013, VA issued a statement of the case, and in November 2013 the appellant filed a substantive appeal specifically limiting his appeal to the issue to the question of entitlement to service connection for pes planus only.  Hence, the October 2014 testimony may only be viewed as an "intent to file a claim," to reopen the issue of entitlement to service connection for bilateral knee disorders.  See 79 Fed.Reg. 57695 (Sept. 25, 2014) (to be codified at 38 C.F.R. § 3.155).  This issue, however, is not currently developed or certified for appellate review.  Accordingly, this matter is referred to the RO for appropriate consideration and action.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran asserts entitlement to service connection for bilateral pes planus, specifically due to improper footwear issued to him while in active service.  During the course of the appeal, he was provided a VA examination in July 2010, at which he relayed a history of flat feet which preexisted service.  The VA examiner provided a negative etiological opinion, noting that a needle wound or burn in service could not have aggravated his pes planus.

The July 2010 VA examination is inadequate on two bases.  Initially, despite the Veteran's assertions that he suffered from flat feet at service entrance, the appellant's 1982 entrance examination found that his feet were clinically normal.  There was no evidence of flat feet noted.  As such, the Veteran must be presumed sound at service entry.  See generally 38 U.S.C.A. § 1111 (West 2014); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  

Significantly, the July 2010 VA examiner did not consider the Veteran sound at service entry, and on this faulty basis, ruled out the question of direct causation.  Further, the VA examiner did not consider the Veteran's main assertion, that his pes planus was caused (or aggravated) by wearing improper footwear while in service.  Because the VA examination was inadequate, a remand is necessary to obtain a new VA opinion to address the etiology of his claimed pes planus.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA podiatrist with the appropriate expertise for an addendum opinion addressing the nature and etiology of the Veteran's claimed bilateral pes planus.  If the podiatrist indicates an in-person examination would be beneficial, one is to be arranged.  The entire claims file, including this REMAND, must be provided to the podiatrist for review, and the examination report should reflect that such a review was accomplished.  All clinically indicated testing and/or consultations must be conducted.

Following a review of the claims file, and physical examination of the Veteran if deemed necessary, the podiatrist is to opine whether it is at least as likely as not (probability of at least 50 percent) that the Veteran's claimed bilateral pes planus had its onset or is otherwise etiologically related to his period of active service, to include the asserted issuance of improper footwear.

In providing this opinion, the podiatrist is instructed to presume the Veteran sound at service entry (i.e., presume the claimed pes planus did not preexist active service).  A complete rationale must be provided for all opinions expressed.

2. After completing the above, and any other development deemed necessary, readjudicate the Veteran's claim based on the entirety of the evidence.  If the benefit sought on appeal is not granted to the appellant's satisfaction, he and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

